                               UNITED STATES DISTRICT COURT

                              CENTRAL DISTRICT OF CALIFORNIA



                                  CIVIL MINUTES – GENERAL



Case No.:       CV 17-03146 R (RAO)                                    Date:    April 16, 2019
Title:          Jonathan Glen Turner v. Steven Langford et al.



Present:          The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE


            Donnamarie Luengo                                             N/A
              Deputy Clerk                                       Court Reporter / Recorder

     Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):

                       N/A                                                 N/A


Proceedings:             (In Chambers) ORDER TO SHOW CAUSE RE: FAILURE TO
                         PROSECUTE



         On March 1, 2019, the Court denied Plaintiff’s third request for an extension of time to
file the First Amended Complaint (“FAC”), but re-set the deadline for the filing of the FAC to
March 21, 2019. Dkt. No. 40. To date, Plaintiff has not filed the FAC.

         Plaintiff is hereby ordered to show cause, in writing, on or before May 7, 2019, why his
action should not be dismissed for failure to prosecute. Plaintiff may discharge this Order by
filing the FAC on or before May 7, 2019.

       Plaintiff is warned that failure to timely respond to this Order will result in a
recommendation that this action be dismissed for failure to prosecute and obey Court
orders.

       IT IS SO ORDERED.



                                                                                                  :
                                                                   Initials of Preparer          dl



CV-90 (05/15)                        CIVIL MINUTES - GENERAL                                 Page 1 of 1
